DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on January 21, 2022 is acknowledged. Claims 1-3, 7-10 and 13-25 are pending. Applicant amended claims 1-3, 7-10 and 13-18, and added new claims 19-25. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2022 is being considered by the examiner.
Response to Arguments
Despite the amendment necessitating new grounds of rejection, Applicant’s arguments remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
1) Applicant argues that the claims are patentable over the disclosure of Holmes because Holmes does not disclose the limitation “a medium in fluid communication with the capillary, wherein the medium is configured to retain at least a portion of the sample or a derivative thereof, wherein the medium comprises a conjugate configured to bind the one or more analytes”. The argument is not persuasive. Holmes explicitly discloses that channel 322 and/or vessel 349 (see Fig. 3B) comprises antibodies (see [0395]), and/or other reagents that can separate whole blood components (e.g. plasma from blood cells) (see [0396]). Naturally, the antibodies and/or the reagents function by binding an analyte (e.g. antigens, cells) in the sample. Moreover, the antibodies/reagents can be in the form of a coating (see [0395]), or a gel (see [0398]). Contrary to Applicant’s remarks, the disclosure anticipates the limitation  “a medium in fluid communication with the capillary, wherein the medium is configured to retain at least a portion of the sample or a derivative thereof, wherein the medium comprises a conjugate configured to bind the one or more analytes”. 
2) Applicant argues that the claims are patentable over the disclosure of Holmes because Holmes does not disclose the limitation “a housing configurable from a first position to a second position”, “wherein when the housing is in the first position, the sample collection well is accessible to permit a 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the reagent storage chamber recited in claim 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
According to [0034] of the specification that is cited by Applicant as providing support for the amendment, the storage chamber is not designated in the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8, 10, 17, 19 and 21 are objected to because of the following informalities:  
The limitation “that encloses” in lines 2 and 6 of claims 1 and 10, respectively, is grammatically incorrect. Grammatically, the limitation modifies “a second position” even though it is evident that the claim intends the limitation to modify “a housing”. 
In addition, the end of line 11 of claim 1 should end with “and”. 
In addition, the limitation “a sample” in the penultimate line of claim 1 should be changed to “the sample”. 
In claim 8, the limitation “mechanically” should be changed to “the mechanically”. 
In addition, the limitation “fluid” in claims 8 and 17 should be changed to “the sample”. 
In claim 19, the limitation “an assay” should be changed to “the assay”.
In claim 21, the limitation “and” at the end of line 2 should be deleted. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
New claims 19 and 25 explicitly recite that the medium comprises both an antigen and a conjugate, and they both bind the one or more analytes. The specification does not provide support for the amendment. Based on the specification, the antigen is a specific type of a conjugate used in the assay, meaning that the specification discloses a medium comprising a conjugate in the form of an antigen, not a conjugate AND an antigen as recited in claims 19 and 25. 
Claim Rejections - 35 USC § 112

Claims 19, 23 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 is indefinite because the relationship between the conjugate, the antigen, and the one or more analytes is unclear. According to the claim: 
1) the medium comprises the conjugate AND the antigen; 
2) the conjugate binds the one or more analytes AND the antigen; and 
3) the antigen corresponds to (i.e. binds) the one or more analytes. 
That said, the limitation “the conjugate configured to bind the one or more analytes binding the antigen” is indefinite. The limitation conveys that the conjugate is configured to bind the one or more analytes, yet the conjugate actually/also binds the antigen. More context regarding the relationship between the three elements and how the assay operates is necessary to obviate indefiniteness.  
Likewise, claim 25 is indefinite.
Claim 23 is indefinite because there is antecedent basis for the limitation “the reagent”. 
Claim Rejections - 35 USC § 103
Claims 1-3, 7-9, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2017/0023546 A1).
With respect to claim 1, Holmes et al. disclose a biological fluid sample collection device comprising (see Figs. 2-4): 
a housing configurable from a first position (see Figs. 4A and 4B) to a second position (see Figs. 3A and 3B), the housing enclosing:  
5a sample collection well 349; 
a capillary 322a in fluid communication with the sample collection well in the first position (see [0166] disclosing that channels 322a promotes capillary action), wherein the capillary is configured to hold a predetermined volume of a sample (blood) comprising one or more analytes by virtue of its capacity;

a fluid controller (positive pressure source) configured to cause a predetermined volume of the sample to be dispensed from the capillary onto the medium (see [0195]-[0196]); 
wherein when the housing is in the first position (see Fig. 4B), the sample collection well 349 is accessible to permit the sample to be collected, and when the housing is on the second position (see Fig. 3B), the sample collection well 349 is inaccessible. 
The device disclosed by Holmes differs from the claimed invention in that Holmes does not explicitly disclose that the fluid controller is mechanically actuated. However, given that Holmes does not specify the nature of the fluid controller other than that it applies positive pressure (see [0195]), it would have been obvious to one of ordinary skill in the art to use any conventional fluid controller that applies positive pressure, for example a syringe pump, which constitutes a mechanically actuated fluid controller. 
With respect to claim 2, Holmes discloses that the medium can be formed in a pattern such as strips (see [0397]). Absent the claim specifying the nature of the claimed immunoassay strip (e.g. it comprises a paper substrate/membrane impregnated/coated with antibodies), a coating of antibodies patterned into a strip is sufficient to anticipate the limitation “immunoassay strip”).  
With respect to claim 3, the device further comprises a storage chamber comprising a reagent (see [0068] disclosing a separate cartridge for receiving the device, wherein the cartridge comprises one or more reagents). 
With respect to claim 307, the device additionally comprises 16PATENTS111119-0024Ua support element (e.g. beads) disposed within the housing and providing support for the medium (see [0399]). 
With respect to claim 8, the fluid controller would be a syringe pump, as discussed above. Naturally, the syringe pump would comprise a plunger, and it would be in line with the capillary 322a to dispense fluid from the capillary onto the medium. 
With respect to claim 9, the medium can be a polyester-based gel (see [0398]). 

With respect to claim 25, the medium can comprise multiple reagents, including antibodies/antigens corresponding to the one or more analytes (see [0395]). 

Claims 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2013/0309136 A1).
With respect to claim 1, Johnson et al. disclose a biological fluid sample collection device comprising (see Figs. 3A-3D): 
a housing configurable from a first position (see Fig. 3A) to a second position (see Fig. 3B illustrating arrow), the housing enclosing:  
5a sample collection well 305; 
a capillary in fluid communication with the sample collection well in the first position (see [0042]), wherein the capillary is configured to hold a predetermined volume of a sample comprising one or more analytes (see [0042]);
a medium 375 in fluid communication with the capillary (see Fig. 3D), wherein the medium 375 is configured to retain at least a portion of the sample or a derivative thereof, wherein the medium comprises a test region 385 configured to generate a test result that is viewable through a window 390 (see [0054]); and 
a mechanically actuated fluid controller 355 configured to cause a predetermined volume of the sample to be dispensed from the capillary onto the medium (see [0053]); 
wherein when the housing is in the first position (see Fig. 3A), the sample collection well 305 is accessible to permit the sample to be collected, and when the housing is on the second position (sliding surface is actuated to cover the well 305, see [0052]), the sample collection well 305 is inaccessible. 
The device disclosed by Holmes differs from the claimed invention in that Johnson et al. do not explicitly disclose that the medium 375 comprises a conjugate configured to bind the one or more 
With respect to claim 10, Johnson et al. also disclose a method of using the device to conduct an assay, the method comprising the steps of:
using the device to collect a blood sample comprising one or more analytes (see [0040]);
drawing a portion of the blood sample from the sample collection well into the capillary (see [0042]);
moving the housing from the first position to the second position, thereby actuating the fluid controller (see [0052]);
performing an assay on at least a portion of the sample dispensed onto the medium (see [0054]); and
indicating the result of the assay on at least a portion of the medium (see [0054]).   
With respect to claims 2 and 13, the conjugate would be part of an immunoassay strip, as discussed above.   
With respect to claims 3, 20, 21 and 23, the device further comprises a storage chamber 355 comprising a reagent (see Fig. 3C and [0053]). Moreover, when the housing is moved from the first position to the second position, the reagent is dispensed from the reagent chamber to the medium 375 at the same time that the blood sample is dispensed onto the medium (see [0052]). 
With respect to claims 307 and 16, the device additionally comprises 16PATENTS111119-0024Ua support element (partition in chamber 370) disposed within the housing and providing support for the medium (see Fig. 3D). 
With respect to claims 8 and 17, the fluid controller comprises a plunger 355/110 situated in line with an end of the capillary to dispense the sample from the end of the capillary onto the medium (see Fig. 1A and 3B). Naturally, the method comprises the step of actuating the plunger to dispense the sample from the end of the capillary onto the medium. 

With respect to claims 14 and 15, the conjugate would be a labeled antibody that would produce an optically observable change in the medium, as discussed above. Naturally, such a change would be a color change given that it is observable via the window 390. 
With respect to claims 19 and 25, the medium would comprise a conjugate in the form of antibodies, as discussed above. Naturally, the antibodies would bind antigens of the one or more analytes.
With respect to claim 22, when the housing is in the first position (see Fig. 3A), the sample collection well 305 is accessible to permit a user to deposit the sample into the sample collection well, and when the housing is in the second position, the sample collection well 305 is inaccessible (see [0052]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. as applied to claims 1-23 and 25 above, and further in view of Turner et al. (US 2012/0029830 A1).
With respect to claim 24, while Johnson et al. do not disclose that the device further comprises a desiccant, it would have been obvious to one of ordinary skill in the art to provide collection chamber 370 (see Fig. 3D) of the Johnson et al. device with a desiccant to preserve the shelf life of the medium 375. The provision of a desiccant for this purpose is well-known in the art (see [0032] of Turner et al.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796